Citation Nr: 0016721	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran apparently had active service from July 1971 to 
July 1972 and had active service from June 1976 to April 
1997.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), 
Denver, which denied service connection for right ear hearing 
loss.

The Indianapolis RO has also certified the issue of service 
connection for tinnitus.  However, the current record shows 
that service connection for tinnitus was granted in an April 
1998 rating decision.  Accordingly, the jurisdiction of the 
Board of Veterans' Appeals (Board) is limited to the issue 
set out on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained by 
the originating agency.

2.  The veteran's right ear hearing impairment originated in 
service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for right ear 
hearing loss.  The Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

The veteran's service medical records reflect that on 
examination in August 1975, hearing was as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
5
25

Service clinical records include a reference audiogram dated 
in April 1978.  On audiological evaluation of the veteran, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
25

On audiological evaluation of the veteran in May 1987, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
30

On audiological evaluation of the veteran in June 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
35

On audiological evaluation of the veteran in June 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
40
On audiological evaluation of the veteran in April 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
35

Records from J. Christopher Pruitt, M.D., reflect that the 
veteran was examined in May 1997.  An audiogram showed the 
veteran's right ear hearing threshold level, in decibels, at 
4000 Hertz, to be in excess of 40.  The diagnosis was 
bilateral high frequency sensorineural loss.

At the time of a VA audiological examination in October 1997 
the examiner indicated that he reviewed the veteran's medical 
records.  It was reported that these records showed that the 
findings with respect to the veteran's right ear hearing 
level were within normal limits on entering the service and 
that over time hearing loss was noted at 3000 and 4000 Hertz 
in the right ear.  The veteran reported that for the past two 
to three years he had had difficulty hearing and 
understanding in competing noise situations.

On VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  It was concluded, following the VA 
examination, that the veteran demonstrated bilateral, high 
frequency hearing loss, greater on the left with excellent 
speech recognition scores bilaterally.


Analysis

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The regulation 
does not state that the requirements contained therein need 
be met during service.  See Ledford v. Derwinski, 3 Vet. App. 
87 (1992).

The Board, having carefully reviewed the entire record, notes 
that the record does show that the veteran, in June 1995, 
almost two years before he was discharged from service, where 
he was routinely exposed to hazardous noise, was shown to 
have an auditory threshold of 40 decibels at 4000 Hertz in 
the right ear and therefore had a hearing loss in the right 
ear which meets the criteria set out in 38 C.F.R. § 3.385.  
However, on examination one year before his discharge the 
auditory threshold in the right ear at 4000 Hertz was 35 
decibels and this did not meet criteria under 38 C.F.R. 
§ 3.385.

Based upon the findings made on VA examination in October 
1997, the criteria under 38 C.F.R. § 3.385 to demonstrate 
that the veteran has right ear impaired hearing which will be 
considered to be a disability were again not satisfied.  
However, only five months earlier, during the month following 
the veteran's discharge from service, on private examination, 
the auditory threshold at 4000 Hertz was 40 decibels or 
greater.

The Board has determined that there is an approximate balance 
of positive and negative evidence with respect to whether the 
veteran currently has a right ear hearing loss which meets 
the criteria under the provisions of 38 C.F.R. § 3.385.  As 
the benefit of the doubt must be given to the veteran, we 
conclude that the veteran has the requisite right ear hearing 
loss which was incurred in service and that service 
connection should be awarded for this disability.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.385.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

